                                                           Case 2:16-cv-02986-RFB-GWF Document 110 Filed 01/30/19 Page 1 of 2



                                                       1   Bradley T. Austin, Esq.
                                                           Nevada Bar No. 13064
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway
                                                       3   Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       4   Telephone: 702.784.5200
                                                           Facsimile: 702.784.5252
                                                       5   Email: baustin@swlaw.com
                                                       6   Attorney for Defendant Equifax
                                                           Information Services LLC
                                                       7
                                                                                      UNITED STATES DISTRICT COURT
                                                       8
                                                                                              DISTRICT OF NEVADA
                                                       9
                                                           STEVEN G. PINCHUK,                               Case No. 2:16-cv-02986-RFB-CWH
                                                      10
                                                                                Plaintiff,
                                                      11                                                    MOTION TO REMOVE ATTORNEY
                                                           vs.                                              FROM ELECTRONIC SERVICE LIST
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           CIT BANK, et al.,
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                Defendants.
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15          SNELL & WILMER L.L.P. hereby requests that it and all of its listed attorneys be
                                                      16   removed from the CM/ECF service list for this matter because Equifax Information Services,
                                                      17   LLC has been dismissed since December 7, 2017.
                                                      18          DATED this 30th day of January, 2019.
                                                      19                                            SNELL & WILMER LLP
                                                      20                                            By: /s/ Bradley Austin           _______
                                                      21                                                Bradley T. Austin
                                                                                                        Nevada Bar No. 13064
                                                      22                                                3883 Howard Hughes Pkwy ., Suite 1100
                                                                                                        Las Vegas, NV 89169
                                                      23                                                Tel: 702-784-5200
                                                                                                        Fax: 702-784-5252
                                                      24
                                                            IT IS SO ORDERED:                           Email: baustin@swlaw.com
                                                      25
                                                                                                          Attorneys for Defendant Equifax Information
                                                      26    _____________________________                 Services LLC
                                                            UNITED STATES MAGISTRATE JUDGE
                                                      27
                                                            DATED: 1/31/2019
                                                      28
